DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Claims 1-5, 7-14 and 16-20 are pending.
Claims 1, 11 and 20 are amended.
Claims 6 and 15 are cancelled.
This office action is in response of the Applicant’s arguments filed 12/14/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14 and 16-20 in reference to the limitations “the movement data is associated with a user behavior and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior” and “operate logic circuits in the at least one processor to filter out unwanted information from the first electrical signals encoding movement data based on a machine learning model” have been considered but are moot because the new ground of rejection does not rely on any 

Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments in page 2 that Wang does not disclose obtain first electronic signals encoding movement data associated with the electronic device from the at least one sensor at a target time point. Examiner respectfully disagrees. First of all, the Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Wang clearly teaches the same concept as presented by the Applicant in his claims. Wang discloses in figure 1: Step 3, that driving the vehicle to travel straight and curved, and manually marking the event to obtain acceleration sensor data. The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals, wherein Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction, wherein the values of the smartphone's accelerometers X, Y, and Z, the current time of the mobile phone, and the system time are recorded including the current time of the mobile phone, and the system time are saved (Table 1, par[0064], [0065]). Therefore, the Examiner maintains his rejection regarding this argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first electrical signals encoding movement data" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected as stated above because due to their dependency from claim 1. Claims 2-10 are also indefinite.
Claim 11 recites the limitation "the first electrical signals encoding movement data" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-19 are rejected as stated above because due to their dependency from claim 11. Claims 12-19 are also indefinite.
Claim 20 recites the limitation "the at least one processor" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the first electrical signals encoding movement data" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 1 and 7 fails to have proper labels for all the rectangular boxes such as box 140, 110, 130 and 170 in figure 1 and the rectangular boxes of figure 7 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 7-8, 10-13, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN104243713A) hereafter Wang, in view of Geller et al. (US2016/0133117A1) hereafter Geller.
Regarding claim 1, Wang discloses an electronic device (fig 2a, par[0038]: wherein the smartphone is technically equivalent to the electronic device), comprising:
at least one sensor (par[0038], [0055], [0059]: wherein the smartphone comprises an acceleration sensor);
a set of instructions for detecting predefined driving behaviors (fig 1:S7, par[0086]: Collect and input data of the actual driving process of the driver, and determine whether the driver's driving behavior at this time belongs to a curve driving behavior);
obtain first electronic signals encoding movement data associated with the electronic device from the at least one sensor (fig 1:S3, par[0043], [0055], [0059]: Driving the vehicle to travel straight and curved, and manually marking the event to obtain acceleration sensor data. The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals, wherein Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction) at a target, time point (Table 1, par[0064], [0065]: The values of the smartphone's accelerometers X, Y, and Z, the current time of the mobile phone, and the system time are recorded separately; the altitude, the current time of the mobile phone, and the system time are saved); 
operate logic circuits in the at least one processor to filter out unwanted information from the first electrical signals encoding movement data (Wang par[0077], [0081], [0082]: Par[0082] clearly discloses a smoothing filler to reduce noise data. Due to the low error rate of measured data, the data is ordered in the present invention is to remove the largest absolute value of [mu] (the present invention M = 10) the total length of the data 150 in the data, since the sampling frequency to the acceleration sensor 5Ohz, each of the 150 data to weed out 10 data almost no effect on the data itself to determine the effect, but it can filter out the bad data to avoid misjudgment. Thereafter, the average of the data obtained can be filtered to achieve the desired de-noising performance data dirty. In order to improve the accuracy of the system and reduce the misjudgment caused by erroneous data, it is necessary to perform preprocessing for reducing noise and data cleaning. it can filter out the wrong data and avoid misjudgment. Thereafter, the averaged value of the obtained data is filtered to achieve the desired effect of de-noising the dirty data);
operate logic circuits to determine whether the first electronic signals encoding movement data (par[0046], [0076]: The process of correcting the acceleration data herein the first electronic signals encoding movement data of the mobile phone is technically equivalent to determining whether the first electronic signals encoding movement data meets a predetermined event);
upon the first electronic signals encoding movement data, send second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server (fig 1:S5-S6 and fig 3&4; par[0050], [0078], [0080], [0081], [0083], [0085]: wherein the second electronic signals are obtained through the steps of Correct the acquired acceleration sensor data, , Data pre-processing, de-dirty and de-noising the data; Feature extraction, extracting time domain features and frequency domain features of the data. The Dynamic Time Warging classification classifies build a database on the server side).
Wang does not explicitly disclose the electronic device, comprising: at least one processor-readable storage medium, including a set of instructions for detecting predefined driving behaviors; and
at least one processor in communication with the at least one processor-readable storage medium, wherein the movement data is associated with a user behavior and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior; operate logic circuits in the at least one processor to filter out unwanted information from the first electrical signals encoding movement data based on a machine learning model; and operate logic circuits to determine whether the first electronic signals encoding movement data meets a precondition.
Geller discloses the electronic device, comprising: 
at least one processor-readable storage medium, including a set of instructions for detecting predefined driving behaviors (par[0019], [0029]: an "electronic device" refers to a device that includes a processor and one or more hardware components such as a non-transitory, computer-readable memory. The memory may contain programming instructions that, when executed, cause the portable device processor 113, the wearable device processor 103, both processors and/or other processing devices to: (i) analyze data received from the motion sensor and/or a processor to detect a pattern of motion of the wearer of the wearable device; (ii) analyze the detected pattern of motion to determine the physiological state of the drive, (iii) determine whether the pattern of motion and/or the physiological state corresponds to a dangerous driver behavior; and (iii) if the pattern of motion and/or the physiological state corresponds to a dangerous driver behavior, generate an alert); and
at least one processor (fig 1:103, par[0025]: The wearable device may also include a processor 103 that is in electronic communication with the motion sensor so that it can receive data generated from the motion sensor and generate data for delivery to another device) obtain first electronic signals encoding movement data associated with the electronic device from the at least one sensor at a target time point (fig 3:301, par[0033], [0034] and fig 5A-5B, par[0038]: In step 301, the wearable electronic device may collect motion and orientation data using its motion sensors. The motion and orientation data may include, without limitation, one or more directions of movement, speeds of movement, acceleration, and/or orientation of the device. The data may indicate a change in position, motion, and/or orientation of the wearable electronic device, such as the change in position and orientation within a time interval ), wherein the movement data is associated with a user behavior (fig 3:302, par[0036]: In step 302, a processor of the wearable electronic device (and/or the portable electronic device) may analyze the collected data to detect one or more patterns of motion, which may correspond to or driver actions by, or physiological state of, the vehicle operator) and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior (par[0036], [0037], [0043]: The acquired data may be analyzed using digital signal processing algorithms (discussed below) to compute, analyze, and determine motion in time and frequency domains. As discussed above, examples of patterns of motion may include, without limitation, patterns of motion that correspond to the driver experiencing a head bobs, performing mirror checks, looking at gauges, having a continuous forward gaze, hard braking (i.e., suddenly and severely applying the brakes of the vehicle), corrective steering behaviors (such as hard steering), looking down for extended periods of time (which may correspond to mobile phone usage), looking out the side windows for extended periods of time, failure to wear the seatbelt, sudden lane changes and/or drifting, and other similar patterns or behavior); 
operate logic circuits in the at least one processor to filter out unwanted information from the first electrical signals encoding movement data based on a machine learning trained model (par[0039], [0046], [0058]: The sampled data is processed to determine a second derivative of the acceleration, with respect to time, to retrieve a jounce signal 510 of the acceleration signal (FIG. 5B). The second derivative may be determined by passing a signal indicative of the collected acceleration data through a second derivative filter (not shown here), in accordance with methods now or hereafter known to those skilled in the art.  In an embodiment, the signal may be passed through a smoothing filter and using a training model for calibration purposes such as noise, technically equivalent to a machine learning trained model before determining the second derivative, to reduce noise and other fluctuations);
operate logic circuits to determine whether the first electronic signals encoding movement data meets a precondition (fig 5A:501 and fig 5B: 511&512, par[0040], [0041]: The system may detect a head bob motion if the jounce signal satisfies the threshold values and at least the threshold amount of rotation has occurred); and upon the first electronic signals encoding movement data meeting the precondition, send second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server (fig 3:305 and fig 1:121, par[0066], [0072]: Next in step 304, the system may analyze whether the driver physiological state corresponds to a dangerous driving behavior and provide an alert 305 if dangerous driving behavior is recognized. The system could identify this as a dangerous situation and alert the driver accordingly and/or record this event.  Or, it may alert a third party (such as a remote dispatcher) by generating an electronic communication that is transmitted to the third party.  In addition, it may generate an alert that is recorded in a log file. The remote system 121 may include instructions that cause the device's processor to also analyze the received pattern of motion data and/or driver physiological state data with previously-stored patterns for the driver to generate a score for the driver).
One of ordinary skill in the art would be aware of both the Wang and the Geller references since both pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of monitoring driving data with precondition as disclosed by Geller to gain the functionality of providing a new and effective means of monitoring public transportation safety supervision by being helpful to develop good driving habits, improving warning effect on the driver, and improving traffic safety.

Regarding claim 2, Wang in view of Geller discloses the electronic device of claim 1, wherein the at least one sensor includes at least one of a gyroscope, an acceleration sensor, a global position system (GPS), or a gravity sensor (Wang fig 2a, par[0043], [0055], [0059]: The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals, wherein Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction).

Regarding claim 3, Wang in view of Geller discloses the electronic device of claim 1, wherein the at least one processor is further directed to:
	determine that the electronic device is moving with a vehicle (Wang par[0057], [0058], [0059]: S2. The smart phone is fixed in the car and the data acquisition program is started. a. The mobile phone is placed next to the driver's seat on the car and fixed with a fixing device. For the convenience of processing, the mobile phone is fixed on the car with double-sided tape to ensure that the mobile phone and the vehicle do not move relative to each other, and the same process is performed during the movement. Three-dimensional space movement; b. Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction).

Regarding claim 4, Wang in view of Geller discloses the electronic device of claim 1, wherein the first electronic signals encoding movement data includes at least one of linear acceleration, angular acceleration, or gesture information, the gesture information including role information, yaw information, or pitch information (Wang par[0059]: b. Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction).

Regarding claim 7, Wang in view of Geller discloses the electronic device of claim 1, wherein the unwanted information is noise information associated with at least one of shaking the electronic device, dropping the electronic device onto a bottom of a vehicle, or an electronic malfunction of the electronic device (Wang fig 2a-2b; par[0034], [0055], [0081]: The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals. In the process of obtaining the motion state in the three-dimensional space of the vehicle, it is found that the data obtained in the mobile phone sensor is data with noise and some random errors).

Regarding claim 8, Wang in view of Geller discloses the electronic device of claim 1, wherein the precondition includes at least one of a threshold of a linear acceleration, a threshold of a lasting time of the linear acceleration, a threshold of an angular acceleration, a threshold of a lasting time of the angular acceleration, a number of changes of an acceleration direction during a predetermined length of time, or a number of changes of a gesture with a time length (Geller par[0040], [0041], [0043]: The jounce may then be analyzed to detect a head bob if the jounce signal changes signs from positive to negative, or vice versa. In an embodiment, two consecutive peaks may be analyzed simultaneously, and the amplitudes and duration of the peaks may be compared to threshold values indicative of a head bob motion to detect whether or not the jounce signal represents a head bob motion.  For example, in an embodiment, the threshold values indicative of a head bob motion are as follows: the amplitude of the first peak (511) must be at least about 0.01875 m/s.sup.4, the amplitude of the second peak (512) must be at least about 0.0125 m/s.sup.4, the amount of time (513) from the first peak's maximum to the shared zero crossing 515 (between the two peaks) must be less than or equal to about 200 ms, and the amount of time from the shared zero crossing to the second peak's maximum (514) must be less than or equal to about 200 ms.).

Regarding claim 10, Wang in view of Geller discloses the electronic device of claim 1, wherein to send second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server, the at least one processor is further directed to:
determine a trigger time point once the first electronic signals encoding movement data meets the precondition (Geller fig 5A:501 and fig 5B: 511&512, par[0040], [0041]: The system may detect a head bob motion if the jounce signal satisfies the threshold values and at least the threshold amount of rotation has occurred. Fig 3:304, par[0062]: An overall score may be calculated at fixed time intervals and a driver physiological state may be determined based on the overall score.  For example, a score of 10 or more may mean an alert driver, a score of 5-10 may mean a focused driver, a score of 0-5 may mean a distracted driver, a score of -5-0 may mean a fatigued driver, and a score of less than -5 may mean a sleepy driver. The fixed time intervals may be pre-determined and/or calculated based on ground truth data); and
select the second electronic signals encoding movement data in the predetermined time period based on the trigger time point (Wang fig 1:S5-S6 and fig 3&4; par[0078], [0081], [0083], [0084]: wherein the second electronic signals are obtained through the steps of Correct the acquired acceleration sensor data, Data pre-processing, de-dirty and de-noising the data; Feature extraction, extracting time domain features and frequency domain features of the data) and (Geller fig 3:305 and fig 1:121, par[0066], [0072]: Next in step 304, the system may analyze whether the driver physiological state corresponds to a dangerous driving behavior and provide an alert 305 if dangerous driving behavior is recognized. The system could identify this as a dangerous situation and alert the driver accordingly and/or record this event.  Or, it may alert a third party (such as a remote dispatcher) by generating an electronic communication that is transmitted to the third party.  In addition, it may generate an alert that is recorded in a log file. The remote system 121 may include instructions that cause the device's processor to also analyze the received pattern of motion data and/or driver physiological state data with previously-stored patterns for the driver to generate a score for the driver).

Regarding claim 11, Wang discloses a method for detecting predefined driving behaviors, comprising: 
obtaining, by an electronic device, first electronic signals encoding movement data associated with the electronic device (fig 1:S3, par[0043], [0055], [0059]: Driving the vehicle to travel straight and curved, and manually marking the event to obtain acceleration sensor data. The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals, wherein Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction) at a target, time point (Table 1, par[0065]: The values of the smartphone's accelerometers X, Y, and Z, the current time of the mobile phone, and the system time are recorded separately; the altitude, the current time of the mobile phone, and the system time are saved);
filtering out unwanted information from the first electrical signals encoding movement data (Wang par[0077], [0081], [0082]: using a smoothing filler to reduce noise data. Due to the low error rate of measured data, the data is ordered in the present invention is to remove the largest absolute value of [mu] (the present invention M = 10) the total length of the data 150 in the data, since the sampling frequency to the acceleration sensor 5Ohz, each of the 150 data to weed out 10 data almost no effect on the data itself to determine the effect, but it can filter out the bad data to avoid misjudgment. Thereafter, the average of the data obtained can be filtered to achieve the desired de-noising performance data dirty. In order to improve the accuracy of the system and reduce the misjudgment caused by erroneous data, it is necessary to perform preprocessing for reducing noise and data cleaning. it can filter out the wrong data and avoid misjudgment. Thereafter, the averaged value of the obtained data is filtered to achieve the desired effect of de-noising the dirty data);
determining, by the electronic device, whether the first electronic signals encoding movement data (par[0046], [0076]: The process of correcting the acceleration data herein the first electronic signals encoding movement data of the mobile phone is technically equivalent to determining whether the first electronic signals encoding movement data meets a predetermined event); and 
upon the first electronic signals encoding movement data, sending, by the electronic device, second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server (fig 1:S5-S6 and fig 3&4; par[0050], [0078], [0080], [0081], [0083], [0085]: wherein the second electronic signals are obtained through the steps of Correct the acquired acceleration sensor data, , Data pre-processing, de-dirty and de-noising the data; Feature extraction, extracting time domain features and frequency domain features of the data. The Dynamic Time Warging classification classifies build a database on the server side).
Wang does not explicitly disclose a method for detecting predefined driving behaviors, comprising: the movement data is associated with a user behavior and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior; filtering out unwanted information from the first electrical signals encoding movement data based on a machine learning trained model; and determining, by the electronic device, whether the first electronic signals encoding movement data meets a precondition.
Geller discloses a method for detecting predefined driving behaviors, comprising: 
the movement data is associated with a user behavior (fig 3:302, par[0036]: In step 302, a processor of the wearable electronic device (and/or the portable electronic device) may analyze the collected data to detect one or more patterns of motion, which may correspond to or driver actions by, or physiological state of, the vehicle operator) and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior (par[0036], [0037], [0043]: The acquired data may be analyzed using digital signal processing algorithms (discussed below) to compute, analyze, and determine motion in time and frequency domains. As discussed above, examples of patterns of motion may include, without limitation, patterns of motion that correspond to the driver experiencing a head bobs, performing mirror checks, looking at gauges, having a continuous forward gaze, hard braking (i.e., suddenly and severely applying the brakes of the vehicle), corrective steering behaviors (such as hard steering), looking down for extended periods of time (which may correspond to mobile phone usage), looking out the side windows for extended periods of time, failure to wear the seatbelt, sudden lane changes and/or drifting, and other similar patterns or behavior); 
filtering out unwanted information from the first electrical signals encoding movement data based on a machine learning trained model (par[0039], [0046], [0058]: The sampled data is processed to determine a second derivative of the acceleration, with respect to time, to retrieve a jounce signal 510 of the acceleration signal (FIG. 5B). The second derivative may be determined by passing a signal indicative of the collected acceleration data through a second derivative filter (not shown here), in accordance with methods now or hereafter known to those skilled in the art.  In an embodiment, the signal may be passed through a smoothing filter and using a training model for calibration purposes such as noise, technically equivalent to a machine learning trained model before determining the second derivative, to reduce noise and other fluctuations);
determining, by the electronic device, whether the first electronic signals encoding movement data meets a precondition (fig 5A:501 and fig 5B: 511&512, par[0040], [0041]: The system may detect a head bob motion if the jounce signal satisfies the threshold values and at least the threshold amount of rotation has occurred); and upon the first electronic signals encoding movement data meeting the precondition, sending, by the electronic device, second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server (fig 3:305 and fig 1:121, par[0066], [0072]: Next in step 304, the system may analyze whether the driver physiological state corresponds to a dangerous driving behavior and provide an alert 305 if dangerous driving behavior is recognized. The system could identify this as a dangerous situation and alert the driver accordingly and/or record this event.  Or, it may alert a third party (such as a remote dispatcher) by generating an electronic communication that is transmitted to the third party.  In addition, it may generate an alert that is recorded in a log file. The remote system 121 may include instructions that cause the device's processor to also analyze the received pattern of motion data and/or driver physiological state data with previously-stored patterns for the driver to generate a score for the driver).
One of ordinary skill in the art would be aware of both the Wang and the Geller references since both pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of monitoring driving data with precondition as disclosed by Geller to gain the functionality of providing a new and effective means of monitoring public transportation safety supervision by being helpful to develop good driving habits, improving warning effect on the driver, and improving traffic safety.

Regarding claim 12, Wang in view of Geller discloses the method of claim 11, further comprising:
determining that the electronic device is moving with a vehicle (Wang par[0057], [0058], [0059]: S2. The smart phone is fixed in the car and the data acquisition program is started. a. The mobile phone is placed next to the driver's seat on the car and fixed with a fixing device. For the convenience of processing, the mobile phone is fixed on the car with double-sided tape to ensure that the mobile phone and the vehicle do not move relative to each other, and the same process is performed during the movement. Three-dimensional space movement; b. Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction).

Regarding claim 13, Wang in view of Geller discloses the method of claim 11, wherein the first electronic signals encoding movement data includes at least one of linear acceleration, angular acceleration, or gesture information, the gesture information including role information, yaw information, or pitch information (Wang par[0059]: b. Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction).

Regarding claim 16, Wang in view of Geller discloses the method of claim 11, wherein the unwanted information is noise information associated with at least one of shaking the electronic device, dropping the electronic device onto a bottom of a vehicle, or an electronic malfunction of the electronic device (Wang fig 2a-2b; par[0034], [0055], [0081]: The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals. In the process of obtaining the motion state in the three-dimensional space of the vehicle, it is found that the data obtained in the mobile phone sensor is data with noise and some random errors).

Regarding claim 17, Wang in view of Geller discloses the method of claim 11, wherein the precondition includes at least one of a threshold of a linear acceleration, a threshold of a lasting time of the linear acceleration, a threshold of an angular acceleration, a threshold of a lasting time of the angular acceleration, a number of changes of an acceleration direction during a predetermined length of time, or a number of changes of a gesture with a time length (Geller par[0040], [0041], [0043]: The jounce may then be analyzed to detect a head bob if the jounce signal changes signs from positive to negative, or vice versa. In an embodiment, two consecutive peaks may be analyzed simultaneously, and the amplitudes and duration of the peaks may be compared to threshold values indicative of a head bob motion to detect whether or not the jounce signal represents a head bob motion.  For example, in an embodiment, the threshold values indicative of a head bob motion are as follows: the amplitude of the first peak (511) must be at least about 0.01875 m/s.sup.4, the amplitude of the second peak (512) must be at least about 0.0125 m/s.sup.4, the amount of time (513) from the first peak's maximum to the shared zero crossing 515 (between the two peaks) must be less than or equal to about 200 ms, and the amount of time from the shared zero crossing to the second peak's maximum (514) must be less than or equal to about 200 ms).

Regarding claim 19, Wang in view of Geller discloses the method of claim 11, wherein the sending of the second electronic signals encoding movement data includes:
determining, by the electronic device, a trigger time point once the first electronic signals encoding movement data meets the precondition (Geller fig 5A:501 and fig 5B: 511&512, par[0040], [0041]: The system may detect a head bob motion if the jounce signal satisfies the threshold values and at least the threshold amount of rotation has occurred. Fig 3:304, par[0062]: An overall score may be calculated at fixed time intervals and a driver physiological state may be determined based on the overall score.  For example, a score of 10 or more may mean an alert driver, a score of 5-10 may mean a focused driver, a score of 0-5 may mean a distracted driver, a score of -5-0 may mean a fatigued driver, and a score of less than -5 may mean a sleepy driver. The fixed time intervals may be pre-determined and/or calculated based on ground truth data); and
selecting, by the electronic device, the second electronic signals encoding movement data in the predetermined time period based on the trigger time point (Wang fig 1:S5-S6 and fig 3&4; par[0078], [0081], [0083], [0084]: wherein the second electronic signals are obtained through the steps of Correct the acquired acceleration sensor data, Data pre-processing, de-dirty and de-noising the data; Feature extraction, extracting time domain features and frequency domain features of the data) and (Geller fig 3:305 and fig 1:121, par[0066], [0072]: Next in step 304, the system may analyze whether the driver physiological state corresponds to a dangerous driving behavior and provide an alert 305 if dangerous driving behavior is recognized. The system could identify this as a dangerous situation and alert the driver accordingly and/or record this event.  Or, it may alert a third party (such as a remote dispatcher) by generating an electronic communication that is transmitted to the third party.  In addition, it may generate an alert that is recorded in a log file. The remote system 121 may include instructions that cause the device's processor to also analyze the received pattern of motion data and/or driver physiological state data with previously-stored patterns for the driver to generate a score for the driver).

Regarding claim 20, Wang discloses a non-transitory computer readable medium comprising instructions configured to cause an electronic device to:
obtain first electronic signals encoding movement data associated with the electronic device from the at least one sensor (fig 1:S3, par[0043], [0055], [0059]: Driving the vehicle to travel straight and curved, and manually marking the event to obtain acceleration sensor data. The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals, wherein Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction) at a target, time point (Table 1, par[0064], [0065]: The values of the smartphone's accelerometers X, Y, and Z, the current time of the mobile phone, and the system time are recorded separately; the altitude, the current time of the mobile phone, and the system time are saved); 
operate logic circuits in the at least one processor to filter out unwanted information from the first electrical signals encoding movement data (Wang par[0077], [0081], [0082]: using a smoothing filler to reduce noise data. Due to the low error rate of measured data, the data is ordered in the present invention is to remove the largest absolute value of [mu] (the present invention M = 10) the total length of the data 150 in the data, since the sampling frequency to the acceleration sensor 5Ohz, each of the 150 data to weed out 10 data almost no effect on the data itself to determine the effect, but it can filter out the bad data to avoid misjudgment. Thereafter, the average of the data obtained can be filtered to achieve the desired de-noising performance data dirty. In order to improve the accuracy of the system and reduce the misjudgment caused by erroneous data, it is necessary to perform preprocessing for reducing noise and data cleaning. it can filter out the wrong data and avoid misjudgment. Thereafter, the averaged value of the obtained data is filtered to achieve the desired effect of de-noising the dirty data);
operate logic circuits to determine whether the first electronic signals encoding movement data (par[0046], [0076]: The process of correcting the acceleration data herein the first electronic signals encoding movement data of the mobile phone is technically equivalent to determining whether the first electronic signals encoding movement data meets a predetermined event);
upon the first electronic signals encoding movement data, send second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server (fig 1:S5-S6 and fig 3&4; par[0050], [0078], [0080], [0081], [0083], [0085]: wherein the second electronic signals are obtained through the steps of Correct the acquired acceleration sensor data, , Data pre-processing, de-dirty and de-noising the data; Feature extraction, extracting time domain features and frequency domain features of the data. The Dynamic Time Warging classification classifies build a database on the server side).
Wang does not explicitly disclose a non-transitory computer readable medium comprising instructions configured to cause an electronic device to: the movement data is associated with a user behavior and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior; operate logic circuits in the at least one processor to filter out unwanted information from the first electrical signals encoding movement data based on a machine learning trained model; and operate logic circuits to determine whether the first electronic signals encoding movement data meets a precondition.
Geller discloses a non-transitory computer readable medium comprising instructions configured to cause an electronic device to: the movement data is associated with a user behavior (fig 3:302, par[0036]: In step 302, a processor of the wearable electronic device (and/or the portable electronic device) may analyze the collected data to detect one or more patterns of motion, which may correspond to or driver actions by, or physiological state of, the vehicle operator) and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior (par[0036], [0037], [0043]: The acquired data may be analyzed using digital signal processing algorithms (discussed below) to compute, analyze, and determine motion in time and frequency domains. As discussed above, examples of patterns of motion may include, without limitation, patterns of motion that correspond to the driver experiencing a head bobs, performing mirror checks, looking at gauges, having a continuous forward gaze, hard braking (i.e., suddenly and severely applying the brakes of the vehicle), corrective steering behaviors (such as hard steering), looking down for extended periods of time (which may correspond to mobile phone usage), looking out the side windows for extended periods of time, failure to wear the seatbelt, sudden lane changes and/or drifting, and other similar patterns or behavior); 
operate logic circuits in the at least one processor to filter out unwanted information from the first electrical signals encoding movement data based on a machine learning trained model (par[0039], [0046], [0058]: The sampled data is processed to determine a second derivative of the acceleration, with respect to time, to retrieve a jounce signal 510 of the acceleration signal (FIG. 5B). The second derivative may be determined by passing a signal indicative of the collected acceleration data through a second derivative filter (not shown here), in accordance with methods now or hereafter known to those skilled in the art.  In an embodiment, the signal may be passed through a smoothing filter and using a training model for calibration purposes such as noise, technically equivalent to a machine learning trained model before determining the second derivative, to reduce noise and other fluctuations);
operate logic circuits to determine whether the first electronic signals encoding movement data meets a precondition (fig 5A:501 and fig 5B: 511&512, par[0040], [0041]: The system may detect a head bob motion if the jounce signal satisfies the threshold values and at least the threshold amount of rotation has occurred); and upon the first electronic signals encoding movement data meeting the precondition, send second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server (fig 3:305 and fig 1:121, par[0066], [0072]: Next in step 304, the system may analyze whether the driver physiological state corresponds to a dangerous driving behavior and provide an alert 305 if dangerous driving behavior is recognized. The system could identify this as a dangerous situation and alert the driver accordingly and/or record this event.  Or, it may alert a third party (such as a remote dispatcher) by generating an electronic communication that is transmitted to the third party.  In addition, it may generate an alert that is recorded in a log file. The remote system 121 may include instructions that cause the device's processor to also analyze the received pattern of motion data and/or driver physiological state data with previously-stored patterns for the driver to generate a score for the driver).
One of ordinary skill in the art would be aware of both the Wang and the Geller references since both pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of monitoring driving data with precondition as disclosed by Geller to gain the functionality of providing a new and effective means of monitoring public transportation safety supervision by being helpful to develop good driving habits, improving warning effect on the driver, and improving traffic safety.

2.	Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Geller, and further in view of Khoury (US2017/0255966A1).
Regarding claim 5, Wang in view of Geller does not explicitly disclose the electronic device wherein the at least one sensor periodically generates the first electronic signals encoding movement data, and the at least one processor periodically obtain the first electronic signals encoding movement data.
Khoury discloses the electronic device wherein the at least one sensor periodically generates the first electronic signals encoding movement data (fig 1:103, par[0036]), and the at least one processor periodically obtain the first electronic signals encoding movement data (fig 1:102, par[0036]: The software code residing in device storage 109 can cause the device processor 102 to periodically make measurements using various local sensors 103 using appropriate APIs to determine if the device (and its user) are in a moving vehicle).
One of ordinary skill in the art would be aware of the Wang, Geller and Khoury references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of periodicity during the monitoring of driving data as disclosed by Khoury to gain the functionality of providing the ability to predict the profitability of those individuals for several products and services is dependent on knowing key components of their routes driven and their driving patterns in the physical world, such as, for example, speed, distance travelled, accumulated time and mileage driving, and neighborhood and malls visited.  One possible solution could be to constantly track everyone through their mobile devices.

Regarding claim 14, Wang in view of Geller does not explicitly disclose the method wherein the electronic device periodically obtain the first electronic signals encoding movement data.
Khoury discloses the method wherein the electronic device periodically obtain the first electronic signals encoding movement data (fig 1:103, par[0036]: The software code residing in device storage 109 can cause the device processor 102 to periodically make measurements using various local sensors 103 using appropriate APIs to determine if the device (and its user) are in a moving vehicle).
One of ordinary skill in the art would be aware of the Wang, Geller and Khoury references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of periodicity during the monitoring of driving data as disclosed by Khoury to gain the functionality of providing the ability to predict the profitability of those individuals for several products and services is dependent on knowing key components of their routes driven and their driving patterns in the physical world, such as, for example, speed, distance travelled, accumulated time and mileage driving, and neighborhood and malls visited.  One possible solution could be to constantly track everyone through their mobile devices.

3.	Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Geller, and further in view of Brandmaier et al.  (US10460534B1) hereafter Brandmaier.
Regarding claim 9, Wang in view of Geller does not explicitly disclose the electronic device wherein the at least one processor is further directed to: send the second electronic signals encoding movement data within the predetermined time period associated with the target time point by a varying transmitting frequency.
Brandmaier discloses the electronic device of claim 1, wherein the at least one processor is further directed to:
send the second electronic signals encoding movement data within the predetermined time period associated with the target time point by a varying transmitting frequency (col 17 ln 26-38: If analysis by the accident analysis module indicates that a collision is imminent or has occurred (discussed in reference to step 304 below), or that the driving behavior of first vehicle 210 indicates reckless or dangerous driving (discussed in reference to step 303 below), the accident analysis module may adjust the frequency of the first predetermined time interval (i.e. increase the frequency) or may dynamically configure telematics device 213 to transmit vehicle data for first vehicle 210 to driving data database 252 in real-time).
One of ordinary skill in the art would be aware of the Wang, Geller and Brandmaier references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of a varying transmitting frequency as disclosed by Brandmaier to gain the functionality of analyzing vehicle driving data, detecting dangerous driving behaviors, detecting imminent collisions, detecting collisions, and collecting vehicle driving data based on different protocol communications.

Regarding claim 18, Wang in view of Geller does not explicitly disclose the method further comprising: sending, by the electronic device, the second electronic signals encoding movement data within the predetermined time period associated with the target time point by a varying transmitting frequency.
Brandmaier discloses the method further comprising:
sending, by the electronic device, the second electronic signals encoding movement data within the predetermined time period associated with the target time point by a varying transmitting frequency (col 17 ln 26-38: If analysis by the accident analysis module indicates that a collision is imminent or has occurred (discussed in reference to step 304 below), or that the driving behavior of first vehicle 210 indicates reckless or dangerous driving (discussed in reference to step 303 below), the accident analysis module may adjust the frequency of the first predetermined time interval (i.e. increase the frequency) or may dynamically configure telematics device 213 to transmit vehicle data for first vehicle 210 to driving data database 252 in real-time).
One of ordinary skill in the art would be aware of the Wang, Geller and Brandmaier references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of a varying transmitting frequency as disclosed by Brandmaier to gain the functionality of analyzing vehicle driving data, detecting dangerous driving behaviors, detecting imminent collisions, detecting collisions, and collecting vehicle driving data based on different protocol communications.

Conclusion
US2017/01500360A1 to Caldwell discloses a vehicle safety system and method for controlling usage of mobile devices in a vehicle is disclosed that includes determining mobile device location in the vehicle; determining vehicle movement; determining whether device is being used by the driver based on device location; and monitoring or limiting usage of the device based on whether its being used by the driver while the vehicle is moving. An electronic beacon located in the vehicle can be used in determining device location. The method can include monitoring activation and usage of device functionality; maintaining an enforcement list of functionality to be limited when used by the driver; determining if any functionality on the enforcement list is attempting to activate, and if so limiting or disabling activation of that functionality. The method can include generating a device motion/usage profile for the driver while driving, and scoring the driver based on the device motion/usage profile.
US2018/0270241A1 to Herrmann discloses One or more devices in a data analysis computing system may be configured to receive and analyze movement data and determine driving trips based on the 
received data.  The driving trips may be used along with the movement data to authenticate drivers based on a determined driver profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINE BENLAGSIR/               Primary Examiner, Art Unit 2685